[Cite as Hackworth v. Ohio Dept. of Transp., 2011-Ohio-5539.]



                                      Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us



DANIELLE HACKWORTH,                                       Case No. 2011-03936-AD

       Plaintiff,

       v.                                                 Acting Clerk Daniel R. Borchert

OHIO DEPT. OF TRANSPORTATION,

       Defendant.                                         MEMORANDUM DECISION




                                         FINDINGS OF FACT



        {¶ 1} Plaintiff, Danielle Hackworth, filed this action against defendant,

Department of Transportation (ODOT), alleging that she suffered property damage to

her car as a proximate result of negligence on the part of ODOT in maintaining a

hazardous condition on Route 33 in Franklin County. Plaintiff related she was traveling

from Route 33 west toward I-70 west on February 25, 2011, at approximately 9:15 a.m.

when her vehicle struck a pothole.              The impact of striking the pothole caused tire

damage to plaintiff’s vehicle.          In her complaint, plaintiff requested damages in the

amount of $232.18, the stated cost of replacement parts and automotive repair

expenses. The filing fee was paid.

        {¶ 2} Defendant filed an investigation report requesting plaintiff’s claim be

dismissed due to the fact the City of Columbus and not ODOT bears the maintenance
responsibility for the section of US 33 where plaintiff’s incident occurred. In support of

the request to dismiss, ODOT stated, “[d]efendant has performed an investigation of this

site and the City of Columbus takes care of this area.”               Defendant submitted

documentation (Exhibit A) showing that the particular section of US 33 near I-70 is

located within the maintenance jurisdiction of the City of Columbus. ODOT advised,

“[a]s such, this section of roadway is not within the maintenance jurisdiction of the

defendant.”    The site of the damage-causing incident was located in the City of

Columbus.

                                      CONCLUSIONS OF LAW

       {¶ 3} R.C. 2743.10(A) provides:

       {¶ 4} “(A) ‘State’ means the state of Ohio, including, but not limited to, the

general assembly, the supreme court, the offices of all elected state officers, and all

departments,    boards,    offices,    commissions,   agencies,    institutions,    and   other

instrumentalities of the state. ‘State’ does not include political subdivisions.”

       {¶ 5} R.C. 2743.02(A)(1) states in pertinent part:

       {¶ 6} “(A)(1) The state hereby waives its immunity from liability, except as

provided for the office of the state fire marshal in division (G)(1) of section 9.60 and

division (B) of section 3737.221 of the Revised Code and subject to division (H) of this

section, and consents to be sued, and have its liability determined, in the court of claims

created in this chapter in accordance with the same rules of law applicable to suits

between private parties, except that the determination of liability is subject to the

limitations set forth in this chapter and, in the case of state universities or colleges, in

section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of

this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”

       {¶ 7} R.C.    5501.31 in pertinent part states:

       {¶ 8} “Except in the case of maintaining, repairing, erecting traffic signs on, or

pavement marking of state highways within villages, which is mandatory as required by

section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the

Revised Code, no duty of constructing, reconstructing, widening, resurfacing,

maintaining, or repairing state highways within municipal corporations, or the bridges

and culverts thereon, shall attach to or rest upon the director . . .”

       {¶ 9} The site of the damage-causing incident was not within the maintenance

jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




DANIELLE HACKWORTH,                              Case No. 2011-03936-AD

        Plaintiff,

        v.                                       Acting Clerk Daniel R. Borchert

OHIO DEPT. OF TRANSPORTATION,

        Defendant.                               ENTRY OF ADMINISTRATIVE
                                                 DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth

in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.

Court costs are assessed against plaintiff.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Danielle Hackworth                               Jerry Wray, Director
5173 Novelty Avenue                              Department of Transportation
Canal Winchester, Ohio 43110                     1980 West Broad Street
                                                 Columbus, Ohio 43223




7/6
Filed 7/19/11
Sent to S.C. reporter 10/27/11